 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Louis-Allis Company,a Division of Litton Indus-tries,Inc.andInternational Union of Electrical, Ra-dio and MachineWorkers, IUE-AFL-CIO-CLC.Case 25-CA-4132May 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSUpon a charge filed on January 29, 1971, by Interna-tional Union of Electrical, Radio and Machine Work-ers, IUE-AFL-CIO-CLC, herein called the Union,and duly served on The Louis-Allis Company, A Divi-sion of Litton Industries, Inc:, herein called the Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region25, issued a complaint on February 22, 1971, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before a Trial Examinerwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 14, 1970,following a Board election in Case 25-RC-4337 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about January 26, 1971, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnFebruary 25, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, submitting as an affirma-tive defense the denial of a hearing, and requesting thatthe complaint be dismissed in its entirety.On March 4, 1971, counsel for the General Counselfiled directly with the Board a Motion To Strike Por-tions of Respondent's Answer and Motion for Sum-mary Judgment, with exhibits and argument in supportthereof.The General Counsel submits that the Re-spondent, by its answer, seeks to litigate matters previ-ously considered and decided in the representation pro-'Official notice is taken of the record in the representation proceeding,Case 25-RC-4337, as the term "record" is defined in Secs. 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.ceeding and that no issues have been raised whichwarrant a hearing in the instant case. The GeneralCounsel moves that the Respondent's affirmative de-fense and its denial of the legality of the certification inthe answer be stricken and that the Board grant sum-mary judgment. Subsequently, on March 10, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause, entitled "Respondent's An-swer to General Counsel's Motion To Strike'Portionsof Respondent's Answer and Motion for SummaryJudgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its response to the Notice To Show Cause, as inits answer to the complaint, the Respondent contendsthat, because it was not afforded an opportunity for ahearing on its objections to the election underlying thecertification in Case 25-RC-4337 and was thereby de-prived of due process, the certification was not lawfullyissued and the Union is not the exclusive representativeof the Respondent's employees in the appropriate unit.The record in Case 25-RC-4337 reflects that pursu-ant to a petition filed by the Union, the Regional Direc-tor, on July 15, 1970, issued a Decision and Directionof Election ordering an election in the production andmaintenance unit found appropriate therein. In theelection, conducted on August 26, 1970, among theRespondent's employees in the unit, there were 383valid votes cast, of which a majority of 276 were castfor, and 95 against, the Union, with 12 votes chal-lenged.On September 2, 1970, the Respondent filed timelyobjections to the conduct affecting the results of theelection. In substance, the objections alleged as follows:(1) The election was held at a time when the Respond-ent had only 7 working days-an allegedly inadequatetime within which to convey its views to its employees;(2) the election date was set while unfair labor practicecharges were pending and shortly before the election acomplaint thereon was issued against the Respondent;(3) the Union illegally polled the employees before theelection; (4) the Board agent refused to challenge groupleaders and required the Respondent's observer to doso; and (5) the Union mailed to employees an allegedly190 NLRB No. 54. THE LOUIS-ALLIS COMPANYfalse and misleading letter to which the Respondenthad inadequate time to respond and the Union alsodistributedotherallegedlyfalseandmisleadingmaterial late in the organizational campaign so that theRespondent was unable to obtain the correct factsbefore the election.2After an investigation, the Acting Regional Directorissued a detailed Supplemental Decision on December14, 1970, in which he found the Respondent's objec-tions were without merit, overruled them in their en-tirety, and certified the Union.Thereafter, on January 8, 1971, the Respondent fileda Petition for Review of the Acting Regional Director'sSupplemental Decision in which it reiterated its objec-tions as a basis for vacating the Union's certificationand argued that the objections raised substantial fac-tual issues warranting an evidentiary hearing. Afterdue consideration, the Board, on January 22, 1971,denied the Petition for Review on the ground that itraised no substantial issue warranting review.On January 26, 1971, the Respondent filed a motionfor reconsideration of the Board's denial of the Petitionfor Review arguing,inter alia,that the denial deprivedthe Respondent of the right to renew its allegations ofbias in connection with the Region's disposition of thecase on the merits. (See fn. 2 herein.) By telegram datedFebruary 12, 1971, the Board denied the Respondent'smotion for reconsideration as lacking in merit, andstated that, in denying the Respondent's request forreview, the Board "carefully considered the allegationsof bias and prejudice and concluded that no substantialissues were raised requiring a hearing or warrantingreview of the Regional Director's disposition of theobjections."It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which would'The Respondent's conclusionary statement in its objections also allegedthat the Regional Director acted with bias On the basis of this allegation,the Respondent telegraphically requested on September 4, 1970, that theinvestigation and disposition of the objections be assigned to another Re-gionOn September11, 1970, theBoard denied the request without preju-dice to the Respondent's right to renew its allegations in connection withthe Regional Director's disposition on the merits and advised that, if ahearing is required to resolve issues of fact as to any alleged improperconduct by Regional personnel,itwas Board practice to designate a hearingofficer from another Region whose report may be reviewed by the Board.'SeePittsburgh Plate GlassCo v. N.L.R.B.,313 U S. 146, 162 (1941),Rules and Regulations of the Board,Secs 102 67(f) and 102 69(c)295require the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment."On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and exist-ing by virtue of, the laws of the State of Delaware.At all times material herein, the Respondent hasmaintained its principal office at Milwaukee, Wiscon-sin,with a place of business at Evansville, Indiana,herein called the facility, and is, and has been at alltimes material herein, engaged at said facility in themanufacture, sale, and distribution of electrical motorsand related products.During the past 12 months, a representative period,the Respondent, in the course and conduct of its busi-ness operations, purchased, transferred, and deliveredto its facility, goods and materials valued in excess of$50,000 which were transported to said facility directlyfrom States other than the State of Indiana.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and Ma-chineWorkers, IUE-AFL-CIO-CLC,isa labor or-ganization within the meaning of Section 2(5) of theAct.III.THEUNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding forklift truckdrivers, plant clerical em-ployees, dispatchers, expediters, data processingtechnicians, inspectors, shipping and receiving'In view of our disposition herein, we shall deny the General Counsel'smotion to strike portions of the Respondent's answer 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,janitors,and regular part-time em-ployees of the Respondent employed at its Evans-ville, Indiana, facility, exclusive of all office cleri-cal employees,professional employees,guards andsupervisors as defined in the Act.2.The certificationOn August 26, 1970, a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 25, designated the Union as their represent-ative for the purpose of collectivebargainingwith theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton December14, 1970,and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:B.The Request ToBargain andRespondent'sRefusalCommencing on or about January 20, 1971, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout January 26,1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJanuary 26, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-CONCLUSIONS OF LAW1.The Louis-Allis Company, A Division of LittonIndustries,Inc., isan employerengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2. InternationalUnion of Electrical, Radio,and Ma-chineWorkers, IUE-AFL-CIO-CLC, is a labor or-ganizationwithin themeaning of Section 2(5) of theAct.3.All productionand maintenance employees, in-cluding forklift truckdrivers,plant clericalemployees,dispatchers, expediters,data processing technicians, in-spectors,shipping and receivingemployees,janitors,and regularpart-time employeesof the Respondentemployed at its Evansville,Indiana,facility,exclusiveof all office clerical employees,professionalemployees,guardsand supervisors,constitutea unit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act.4. SinceDecember 14, 1970, the above-named labororganization has been and now is thecertified and ex-clusive representativeof all employees in the aforesaidappropriate unit for the purpose of collectivebargain-ing within the meaningof Section 9(a) of the Act.5.By refusing on or about January 26, 1971, and atall times thereafter,to bargaincollectivelywith theabove-named labor organization as the exclusive bar-gaining representativeof all the employees of Respond-ent in theappropriateunit, Respondent has engaged inand is engaging in unfairlabor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaidrefusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terferingwith,restraining, and coercing,employees inthe exerciseof the rightsguaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag- THE LOUIS-ALLIS COMPANYing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, The Louis-AllisCompany, A Division of Litton Industries, Inc., itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union of Electrical,Radio and Machine Workers, IUE-AFL-CIO-CLC,as the exclusivebargainingrepresentative of its em-ployees in the following appropriate unit:All production and maintenance employees, in-cluding forklift truckdrivers, plant clerical em-ployees, dispatchers, expediters, data processingtechnicians, inspectors, shipping and receivingemployees, janitors, and regular part-time em-ployees of the Respondent employed at its Evans-ville, Indiana, facility, exclusive of all office cleri-cal employees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Evansville,Indiana,facility copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 25 after being duly signed by Respond-ent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "297by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 25 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalUnion of Electrical, Radio and MachineWorkers, IUE-AFL-CIO-CLC, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understandingin a signedagreement. Thebargaining unit is:Allproductionandmaintenance em-ployees, including forklift truckdrivers, plantclerical employees, dispatchers, expediters,data processing technicians, inspectors, ship-ping and receiving employees, janitors, andregular part-time employees of the Respond-ent employed at its Evansville, Indiana,facility,exclusive of all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.THE LOUIS-ALLISCOMPANY, A DIVISIONOF LITTONINDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDAny questions concerning this notice or complianceOffice, 614 ISTA Center, West Market Street, In-with its provisions may be directed to the Board'sdianapolis, Indiana 46204, Telephone 317-633-8921.